[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________          FILED
                                                       U.S. COURT OF APPEALS
                                    No. 09-11021         ELEVENTH CIRCUIT
                                                            MARCH 17, 2010
                              ________________________
                                                              JOHN LEY
                                                               CLERK
                     D. C. Docket No. 08-00159-CR-ORL-19-KRS


UNITED STATES OF AMERICA,

                                                                          Plaintiff-Appellee,

                                            versus

HERBERT DWIGHT WASHINGTON,
a.k.a. Herbert D. Washington,
a.k.a. Herbert Washington,

                                                                      Defendant-Appellant.


                              ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                           _________________________
                                  (March 17, 2010)

Before EDMONDSON and MARCUS, Circuit Judges, and BARBOUR,* District
Judge.

*
        Honorable William Henry Barbour, Jr., United States District Judge for the Southern
District of Mississippi, sitting by designation.
PER CURIAM:



      Briefly stated, these circumstances are presented. Police observed

Defendant engage in suspicious activity and pulled him over for a traffic violation.

Upon reaching the car, the officer detected an odor of marijuana and effected a

search of the vehicle and the Defendant. The search revealed narcotics in the car

and a firearm on the Defendant, who was a convicted felon at the time. After a

failed motion to suppress the weapon and a brief bench trial, Defendant was

convicted of being a felon in possession of a firearm pursuant to 18 U.S.C. section

922(g). The district court concluded that the weapon was possessed in connection

with possession of narcotics and enhanced Defendant’s sentence by four levels.

See U.S.S.G. § 2K2.1(b)(6) (enhancing sentences for possession of a firearm in

connection with another felony). The district court declined to reduce Defendant’s

Guidelines score for acceptance of responsibility, and sentenced him to 120

months’ incarceration.

      The appeal presents these issues:

             Did the district court err in accepting the police officer’s testimony

             that he smelled marijuana in the car?




                                           2
             Did the district court err in enhancing Defendant’s sentence for

             possession of a firearm in connection with narcotics?



             Did the district court err by not reducing Defendant’s Guidelines score

             for acceptance of responsibility?



None of these issues raises a foundation for reversible error. For the acceptance of

responsibility reduction, we -- given the case and arguments before us -- are bound

by United States v. Gonzalez, 70 F.3d 1236 (11th Cir. 1995).

      AFFIRMED.




                                          3